DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending in the application.
	Claim 9 was previously withdrawn from current consideration, without traverse, in the reply filed 26 August 2021, as being drawn to a non-elected invention.
	Claim 6 was withdrawn from current consideration, without traverse, in the most recent reply filed 15 December 2021, as being drawn to a non-elected species (see below).
	In the most recent reply filed 15 December 2021, claims 5-6 were amended.  These amendments have been entered.
	Claims 1-5 and 7-8 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 2) in the reply filed on 15 December 2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 December 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In parag. [0026], line 2, “curved surface portion 12b” should be replaced with –curved surface portion 122b--.

Drawings
The drawings are objected for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “222c” (see Fig. 8).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curved surface portion” that “expands toward the second surface and has a protruding shape” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 4:  In line 5 of claim 4, it appears that “an inner circumferential surface” should be replaced with --the inner circumferential surface--.
	Additionally, in line 8 of claim 4, it appears that “a curved surface” should be replaced with --the curved surface--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US Patent 8,266,782).
	Re Claim 1:  Miyazaki discloses a joined body (see Figs. 12-13) comprising: 
a first member (1) having a pipe shape; and 
a second member (5) including a wall portion (at 5; see annotated Fig. 5 below)) having a plate shape, and a flange portion (8) having a cylinder shape (see the embodiments of Figs. 16 and 17) and provided with an insertion hole (6) through which the first member (1) is inserted, 
wherein in a state where the first member is inserted into the insertion hole of the flange portion of the second member, the first member and the second member are joined with the first member pipe-expanded (see Fig. 13), and 


    PNG
    media_image1.png
    617
    610
    media_image1.png
    Greyscale

Re Claim 2:  Miyazaki discloses a joined body (see Figs. 12-13), wherein an inner circumferential surface of the flange portion includes: 
a base portion (see annotated Fig. 5 above) connected to the wall portion; 
an abutting portion (see annotated Fig. 5 above) abutting on an outer circumferential surface of the first member (1); and 
a tip portion (see annotated Fig. 5 above) connected to the abutting portion and separated from the outer circumferential surface of the first member.
Re Claim 3:  Miyazaki discloses a joined body (see Figs. 12-13), wherein a dimension (see “h” in annotated Fig. 5 above) in an axial direction of the abutting portion is larger than a dimension (see “t” in annotated Fig. 5 above) in a thickness direction of the wall portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Patent 8,266,782), as applied to claims 1-3 above, and further in view of Maeda ‘782 (WO 2017/056782, a copy of which was provided by Applicant with the IDS filed 10/05/2021).
	Re Claim 4:  Miyazaki, as discussed for claim 1 above, discloses a joined body significantly as claimed and further wherein the wall portion (at 5; Fig. 13) includes a first surface (the right-hand surface in Fig. 13) from which the flange portion (8) protrudes, and a second surface (the left-hand surface in Fig. 13) facing the first surface.
	Miyazaki fails to explicitly disclose wherein an inner circumferential surface of the flange portion includes a curved surface portion, in which a portion where an inner circumferential surface of the flange portion is connected at least to the second surface of the wall portion, expands toward the second surface and has a protruding shape, and wherein a curved surface portion of the flange portion abuts on the outer circumferential surface of the first member.
	Maeda ‘782 teaches the use of a joined body (see Fig. 8B) comprising a first member (20) and a second member (10) having a wall portion (at 10) and a flange portion (see the curved surface portion of the flange portion abuts on the outer circumferential surface of the first member (20), for the purpose of increasing the strength of the joint (see parag. [0078]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Miyazaki such that an inner circumferential surface of the flange portion includes a curved surface portion, , and wherein a curved surface portion of the flange portion abuts on the outer circumferential surface of the first member, as taught by Maeda ‘782, for the purpose of increasing the strength of the joint
Neither Miyazaki nor Maeda ‘782 explicitly teach or disclose wherein a portion where the inner circumferential surface of the flange portion is connected at least to the second surface of the wall portion, expands toward the second surface and has a protruding shape.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Miyazaki such that a portion where the inner circumferential surface of the flange portion is connected at least to the second surface of the wall portion, expands toward the second surface and has a protruding shape, for the purpose of, for example, protecting the outer surface of the first member from damage.
	Re Claim 5:  Maeda ‘782 further teaches the use of a joined body wherein the inner circumferential surface of the flange portion includes: an abutting portion (see annotated Fig. 5 below) abutting on the outer circumferential surface of the first member on a tip side of the flange portion; and a separation portion (see below) separated from the outer circumferential 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Miyazaki such that the inner circumferential surface of the flange portion includes: an abutting portion abutting on the outer circumferential surface of the first member on a tip side of the flange portion; and a separation portion separated from the outer circumferential surface of the first member between the curved surface portion and the abutting portion, as taught by Maeda ‘782, for the purpose of increasing the strength of the joint

    PNG
    media_image2.png
    422
    602
    media_image2.png
    Greyscale



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Patent 8,266,782).
Re Claims 7-8:  Miyazaki, as discussed for claim 1 above, discloses a joined body significantly as claimed except it does not explicitly disclose wherein tensile strength of a claim 7); and/or wherein Young's modulus of a material of the first member is larger than Young's modulus of a material of the second member (as is required by claim 8).
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select materials of the first and second members such that tensile strength of a material of the first member is smaller than tensile strength of a material of the second member (as is required by claim 7); and/or wherein Young's modulus of a material of the first member is larger than Young's modulus of a material of the second member (as is required by claim 8), for the purpose of ensuring that the second member applies a pressurizing force against the outer surface of the first member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678